Citation Nr: 1719298	
Decision Date: 06/01/17    Archive Date: 06/14/17

DOCKET NO.  11-10 382	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, the Commonwealth of Puerto Rico


THE ISSUES

1.  Whether there is new and material evidence to reopen a claim of entitlement to service connection for a respiratory condition.

2.  Entitlement to service connection for a respiratory condition, to include a lung disability and bronchial asthma.

3.  Entitlement to service connection for a musculoskeletal condition.

4.  Entitlement to service connection for a right rotator cuff tear, impingement syndrome adhesive capsulitis status-post rotator cuff repair, subacromial decompression, hereafter right shoulder condition. 

5.  Entitlement to service connection for hearing loss disability.

6.  Entitlement to service connection for non-Hodgkin's lymphoma.

7.  Entitlement to a compensable rating for residuals of right foot, third toe fracture.

8.  Entitlement to compensation under 38 U.S.C.A. § 1151 for additional disability resulting from misdiagnosis of a tumor and resultant pancreatic surgery performed by VA in January 2010.  


REPRESENTATION

Appellant represented by:	Puerto Rico Public Advocate for Veterans Affairs


ATTORNEY FOR THE BOARD

A. Barner, Counsel


INTRODUCTION

The Veteran served on active duty in the United States Army from September 1972 to October 1974.

These matters come before the Board of Veterans' Appeals (Board) on appeal from rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida, and in San Juan, Puerto Rico.  Jurisdiction is with the RO in San Juan, Puerto Rico.

The issues of entitlement to service connection for a respiratory disorder; a musculoskeletal disorder; right shoulder condition; bilateral hearing loss disability, and non-Hodgkin's lymphoma; and for a compensable rating for right foot, third toe, and for entitlement to 38 U.S.C.A. § 1151 benefits involving pancreatic surgery are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).



FINDINGS OF FACT

1.  A February 2000 rating decision denied service connection for bronchial asthma, also referred to as a respiratory condition, on the basis that there was no nexus to service, and the Veteran was notified of the decision and his appellate rights, but did not appeal or submit new and material evidence within one year of that decision. 

2.  The evidence received since the last final February 2000 decision denying service connection for a respiratory condition, or bronchial asthma is new and material and raises a reasonable possibility of substantiating the claim of entitlement to service connection for a respiratory condition, to include a lung disability.


CONCLUSIONS OF LAW

1.  The February 2000 rating decision denying service connection for bronchial asthma, also referred to as a respiratory condition, is final.  38 U.S.C.A. § 7105 (West 2015); 38 C.F.R. §§ 20.302, 20.1103 (2016).

2.  New and material evidence has been received to warrant reopening of the previously denied claim for service connection for bronchial asthma, also referred to as a respiratory condition.  38 U.S.C.A. §§ 5107, 5108 (West 2015); 38 C.F.R. § 3.156 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

As the Board is granting the application to reopen the previously denied claim of entitlement to service connection for a respiratory condition, no further discussion of the VCAA as it pertains to this issue is necessary.

New and Material Evidence

Generally, a claim that has been denied in a final unappealed rating decision may not thereafter be reopened and allowed.  38 U.S.C.A. § 7105(c).  An exception to this rule is 38 U.S.C.A. § 5108, which provides that if new and material evidence is presented or secured with respect to a claim which has been disallowed, VA will reopen the claim and review it on the merits.  The implementing regulation also provides that new and material evidence received prior to the expiration of the appeal period will be considered as having been filed in connection with the claim that was pending at the beginning of the appeal period.  38 C.F.R. § 3.156(b).

New evidence is defined as existing evidence not previously submitted to agency decision makers.  Material evidence means evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence previously of record, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a).

In order to reopen a previous and final disallowed claim, there must be new and material evidence presented or secured since the time that the claim was finally disallowed on any basis.  See Evans v. Browns, 9 Vet. App. 273 (1996).  When determining whether the claim should be reopened, the credibility of the newly submitted evidence is presumed.  See Justus v. Principi, 3 Vet. App. 510 (1992).

The United States Court of Appeals for Veterans Claims (Court) has held that the threshold for determining whether new and material evidence raises a reasonable possibility of substantiating a claim is "low."  See Shade v. Shinseki, 24 Vet. App. 110, 117 (2010).  Furthermore, in determining whether this low threshold is met, VA should not limit its consideration to whether the newly submitted evidence relates specifically to the reason why the claim was last denied, but instead should ask whether the evidence could reasonably substantiate the claim were the claim to be reopened, to include by triggering the Secretary's duty to assist.  Id. at 118.


Respiratory condition

Here, the Veteran's original claim for service connection for a respiratory condition was denied in a May 1997 rating decision, on the basis that the Veteran did not have a current respiratory condition.  The Veteran attempted to appeal the decision in May 1998, but the RO notified him that his notice of disagreement was not timely.  As such, he did not appeal that decision, nor was new and material evidence associated with the record within one year of its issuance.  Accordingly, the May 1997 rating decision is final.  See 38 U.S.C.A. § 7105(c); Bond v. Shinseki, 659 F.3d 1362 (Fed. Cir. 2011); 38 C.F.R. §§ 3.104, 3.156(a)-(b), 20.302, 20.1103.

The Veteran's claim for service connection for bronchial asthma, which the rating decision also referred to as a respiratory condition, was again considered and denied by the RO, in a February 2000 rating decision.  The evidence of record at the time of that decision included private treatment records from Dr. Ramos showing the Veteran had intermittent bronchial asthma.  The RO found that there was no medical evidence linking intermittent bronchial asthma to service, and the Veteran was notified that there was no record of treatment for bronchial asthma while in service.

The Veteran was notified of the February 2000 rating decision and of his appellate rights; however, he did not submit a notice of disagreement.  In general, rating decisions that are not timely appealed are final.  See 38 U.S.C.A. § 7105; 38 C.F.R. § 20.1103.  There was also no evidence received within one year of the issuance of the decision.  Therefore, the February 2000 rating decision is final.  38 U.S.C.A. § 7105 (West 2015); 38 C.F.R. §§ 3.156(b), 20.200, 20.201, 20.302, 20.1103 (2016).

In February 2010 the Veteran filed for service connection for a lung disability and for bronchial asthma, both of which the Board interprets as an application to reopen the claim of entitlement to service connection for a respiratory condition.  In the February 2000 rating decision, the RO indicated that in spite of a request for medical evidence showing the Veteran had a respiratory condition that was incurred in or aggravated by service, medical records dated from 1999 to 2000 from Dr. Ramos had been received and showed that the Veteran suffered from intermittent bronchial asthma, but did not provide a nexus.  The RO denied the claim because there was no medical evidence linking intermittent bronchial asthma to service.

Since the RO's February 2000 denial, the relevant evidence includes VA and private treatment records.  In particular, a private November 2008 chest computed tomography and June 2010 VA treatment note indicated that the Veteran had pulmonary nodules, which suggests that there may be a current respiratory or lung disorder.  The Board considers this with evidence previously of record, such as the July 31, 1975, DA Form 4159 showing at the very bottom of the form that the Veteran had been treated during basic training for a respiratory condition.  Notably, the DA Form 4159 is a copy of the original, and does not appear that the original has this information as to his respiratory condition written upon it.  Essentially, it cannot be discerned from the copy, who or how this information was added.  Given, however, that credibility of the evidence is not assessed at this stage in a new and material evidence claim, as it is presumed credible, the DA Form 4159 copy is taken as is.  Duran v. Brown, 7 Vet.App. 216, 220 (1994).  Importantly, also of record is a statement provided by the Veteran in September 2000, wherein he states that he was treated for pneumonia while he was in service.  Taking all of this evidence into consideration along with a VA examination and medical opinion, there is a reasonable possibility that the new evidence can substantiate the claim.  See Shade v. Shinseki, 24 Vet. App. 110, 117 (2010).  The Board finds that the additional evidence received since the February 2000 decision is new and material within the meaning of 38 C.F.R. § 3.156, warranting reopening of service connection for a respiratory condition.


ORDER

New and material evidence having been received, the application to reopen the previously denied claim for bronchial asthma, claimed as a respiratory condition is granted.  


REMAND

Service connection for a respiratory condition, to include a lung disability and bronchial asthma

Appellant asserts that he was treated for a respiratory condition, specifically pneumonia while in service.  Currently, there is a private November 2008 treatment record and June 2010 VA treatment record indicating that the Veteran has pulmonary nodules.  In addition, there are private treatment records showing the Veteran has bronchial asthma.  The Veteran has not yet been afforded a VA examination to assess the nature and etiology of any diagnosed respiratory disorder.  As such, remand for a VA examination is necessary.

Service connection for a musculoskeletal condition; a right shoulder disorder; bilateral hearing loss disability, and non-Hodgkin's lymphoma

Although the Board regrets the additional delay, a remand is necessary to ensure that due process is followed and that there is a complete record upon which to decide the Veteran's claims so that he is afforded every possible consideration.  38 U.S.C.A. § 5103A (West 2015); 38 C.F.R. § 3.159 (2016).

A July 2010 Personnel Information Exchange System (PIES) response to request for verification of service in Vietnam from 1972 to 1974 indicated that a record could not be obtained on information furnished, and if additional information was obtained then the request should be resubmitted using Code S02.  A July 2010 PIES response for separation documents for periods from 1972 to 1974 and 1979 to 1983 again indicated that a record based on information furnished could not be identified, and if additional information could be obtained, the request should be resubmitted using PIES request Code S02.  Then, in September 2010 an email to the Records Management Center requesting records elicited a response that there was no record at that station, but the account would be flagged and records immediately forwarded if located at a future date.  In September 2010 another PIES request for proof of service for the period from 1979 to 1983, and for service treatment records for that period in addition to 1972 to 1974 was requested.  PIES response indicated the records could not be identified on information furnished, and in the event additional information was obtained, then a request could be resubmitted using Code S02.

The RO issued a September 2010 formal finding on the unavailability of service treatment records.  In September 2010 the RO sent a letter notifying the Veteran that his service treatment records and DD Form 214 for the period from February 1979 to January 1983 were not available, and inviting him to submit any applicable records in his possession, to include "other evidence" to support his claim, such as from persons with whom he served, or letters or photographs.  In August 2013 another letter was sent to the Veteran requesting service treatment records that he may have in his possession.  In April 2013 the RO issued a formal finding on the unavailability of federal records from September 1972 to October 1974; however, in justifying this finding, the RO referenced the September 2010 notice to the Veteran regarding the unavailability of records for a period of service claimed from February 1979 to January 1983.  In addition, the RO indicated that an attempt to call the Veteran was unsuccessful.  A December 2014 response from the National Personnel Records Center (NPRC) provided a negative reply to a request for information needed to reconstruct medical data.  

Here, the notice the Veteran received in September 2010 was in regards to an unverified period of service from February 1979 to January 1983, without reference to the verified period of service from September 1972 to October 1974.  A later, August 2013 letter notified the Veteran that he could submit any service treatment records, without advising him in regards to the alternative evidence he could submit in the absence of his service treatment records.  

As such, remand is necessary to provide the Veteran with a letter informing him of the unavailability of his service medical records and notifying him that he can submit alternative sources of evidence.  In the event the Veteran submits additional evidence, the RO should consider previous PIES responses indicating that a request using Code S02 should be made in the event additional evidence is obtained.



Increased rating for the right foot, third toe

The Veteran was afforded a VA examination of his right foot in January 2010.  Since then, VA treatment records in March 2010 show that the Veteran reported experiencing pain of his feet.  A notation indicates that X-rays were ordered and consultation with a podiatrist was sought.  Such treatment appears to be outstanding, and the VA must remand to request the potentially relevant outstanding VA treatment records.  In addition, due to the reports of continued foot pain and treatment, which may be an indicator of increased severity, see Snuffer v. Gober, 10 Vet.App. 400, 403 (2007), the Board finds that the Veteran should be afforded another VA examination of his right foot once the records have been associated.  

38 U.S.C.A. § 1151 claim

The Veteran contends that he was told by a doctor that his pancreatic condition was misdiagnosed, and had it been correctly assessed he would not have underwent the pancreatic surgery of January 11, 2010.  Although VA hospital records were obtained, the request for records specifically excluded a request for quality assurance records.  See July 2, 2010, request in San Juan VA medical treatment record.  In addition, the informed consent for the procedure is not currently associated with the record.  

In adjudicating cases concerning section 1151, VA regulations provide that informed consent is the freely given consent that follows a careful explanation by the practitioner to the patient of the proposed diagnostic or therapeutic procedure or course of treatment the expected benefits, reasonably foreseeable associated risks, complications, or side effects, reasonable and available alternatives, and anticipated results if nothing is done.  See 38 C.F.R. § 17.32(c).  Under 38 C.F.R. § 17.32(d), the informed consent process must be appropriately documented in the medical record.  In addition, signature consent is required for all diagnostic and therapeutic treatments or procedures that require the use of sedation, anesthesia or narcotic analgesia; are considered to produce significant discomfort to the patient; have a significant risk of complication or morbidity; or require injections of any substance into a joint space or body cavity.  Id.  

For benefits to be granted under the provisions of 38 U.S.C. § 1151, the evidence must demonstrate that the claimant sustained additional disability as a result of VA medical treatment and that such additional disability either (A) was caused by carelessness, negligence, lack of proper skill, or error in judgment on the part of VA in furnishing medical treatment; or (B) was the result of an event which was not reasonably foreseeable.  To establish that carelessness, negligence, lack of proper skill, error in judgment, or similar instance of fault on VA's part in furnishing hospital care, medical or surgical treatment, or examination proximately caused a veteran's additional disability or death, the veteran must show that the hospital care, medical or surgical treatment, or examination caused the veteran's additional disability or death, and VA failed to exercise the degree of care that would be expected of a reasonable health care provider; or VA furnished the hospital care, medical or surgical treatment, or examination without the veteran's or, in appropriate cases, the veteran's representative's informed consent.  Consent may be express (given orally or in writing) or implied under the circumstances specified in 38 C.F.R. § 17.32(b) (2016).  Whether the proximate cause of a veteran's additional disability was an event not reasonably foreseeable is in each claim to be determined based on what a reasonable health care provider would have foreseen.  The event need not be completely unforeseeable or unimaginable, but must be one that a reasonable health care provider would not have considered to be an ordinary risk of the treatment provided.  In determining whether an event was reasonably foreseeable, VA will consider whether the risk of that event was the type of risk that a reasonable health care provider would have disclosed in connection with informed consent procedures.  See 38 U.S.C.A. § 1151 (West 2015); 38 C.F.R. § 3.361 (2016).

Pertinently, there is no evidence currently associated with the Veteran's VA claims folder that offers an opinion as to whether his January 2011 surgical procedure on his pancreas either (A) was caused by carelessness, negligence, lack of proper skill, or error in judgment on the part of VA in furnishing medical treatment; or (B) was the result of an event which was not reasonably foreseeable.  

Accordingly, the case is REMANDED for the following action:

1.  Provide the Veteran with a letter informing him of the unavailability of his service treatment records from September 1972 to October 1974, and from the unverified February 1979 to January 1983 period, and notifying him that he can submit alternative sources of evidence.  In the event the Veteran submits additional evidence, the RO should conduct a PIES request using Code S02 in an attempt to obtain additional outstanding service records.

2.  Request and associate with the record all available outstanding VA treatment records since March 2010.  

3.  Then, schedule the Veteran for a VA examination to determine the nature and etiology of his claimed respiratory disorder, to include bronchial asthma and a lung disorder.  Any tests deemed necessary should be conducted and all clinical findings should be reported in detail.  Access to the electronic claims folder (ECF) must be provided to the examiner for review of pertinent documents therein in conjunction with the examination and the examiner must note that it has been reviewed.

The examiner should identify all current respiratory disorders.  For each respiratory diagnosis identified, the examiner must opine as to whether it is at least as likely as not (a 50 percent or better probability) that the disorder manifested in service or is otherwise causally or etiologically related to the Veteran's service.  

In rendering this opinion, the examiner should consider the Veteran's report of pneumonia in service.

The examiner must provide rationale for all opinions reached.

4.  Then, schedule the Veteran for a VA examination to determine the severity of his service-connected residuals of right foot, third toe fracture.  Any tests deemed necessary should be conducted and all clinical findings should be reported in detail.  Access to the ECF must be provided to the examiner for review of pertinent documents therein in conjunction with the examination and the examiner must note that it has been reviewed.

The examiner must set forth all current complaints, findings, and diagnoses pertaining to the residuals of right foot third toe fracture.  The examiner must conduct all necessary tests, to include X-rays, and range-of-motion and repetitive motion studies.  All ranges of motion should be expressed in degrees.  

The examiner must describe any functional limitation due to pain, weakened movement, excess fatigability, pain with use, or incoordination.  Additional limitation of motion during flare-ups and following repetitive use due to limited motion, excess motion, fatigability, weakened motion, incoordination, or painful motion should be noted.  

If the Veteran describes flare-ups of pain, the examiner must offer an opinion as to whether there would be additional limits on functional ability during flare-ups.  All losses of function due to problems such as pain should be equated to additional degrees of limitation of motion beyond that shown clinically.   

The examiner must discuss whether the right foot third toe disability is productive of any additional functional impairment.  The examiner must state what impact, if any, the Veteran's service-connected residuals of right foot, third toe fracture has on his occupational functioning and daily living.  

The examiner must provide rationale for all opinions reached.

5.  Contact the San Juan VA Medical Center and request any and all consent forms that were signed by the Veteran with regard to his pancreatic treatment and January 2011 pancreatic surgical procedure and associate those records with the ECF.  If signed consent forms are not obtained, the reasons for this should be documented in the ECF.

Also, request quality assurance records pertaining to the Veteran's pancreatic treatment and operation, to include VA Form 10-2366, VA Form 2633 and VA Form 10-0139B.  If these records are not provided, on the basis that they either are unavailable or that they are confidential and privileged, annotate the record accordingly.

6.  Schedule the Veteran for a VA examination to determine whether he has any disability due to fault on VA's part in furnishing medical care.  Any and all studies, tests, and evaluations deemed necessary by the examiner should be performed.  The examiner is requested to review all pertinent records associated with the file, including the Veteran's treatment records and assertions.

It should be noted that the Veteran has contended that he underwent the pancreatic surgery as a result of medical treatment and misdiagnosis furnished at the San Juan VA Medical Center leading to his January 2011 surgery.  The examiner is requested to answer the following questions:

a.  Did the Veteran suffer additional disability, not of his own willful misconduct, as the result of hospital care, medical or surgical treatment, or examination furnished the Veteran by the San Juan VA Medical Center leading to his January 2011 pancreatic surgery?

b.  If so, has any of the additional disability completely resolved without any further residual disability?  If so, when did it resolve?

c.  Was any additional disability proximately caused by carelessness, negligence, lack of proper skill, error in judgment, or similar instance of fault on the part of VA in furnishing the hospital care, medical or surgical treatment, or examination?

d.  Was any additional disability proximately caused by an event not reasonably foreseeable? Was the risk of that event the type of risk that a reasonable health care provider would have disclosed in connection with informed consent procedures?

A clear rationale for all opinions would be helpful and a discussion of the facts and medical principles involved would be of considerable assistance to the Board.  Since it is important "that each disability be viewed in relation to its history [,]" 38 C.F.R. § 4.1 (2016), copies of all pertinent records in the Veteran's ECF must be made available to the examiner for review.

7.  After completing these actions, the AOJ should conduct any other development as may be indicated by a response received as a consequence of the actions taken in the preceding paragraphs.

8.  When the development requested has been completed, the case should be reviewed by the AOJ on the basis of additional evidence.  If any benefit sought is not granted, the Veteran should be furnished a supplemental statement of the case and be afforded a reasonable opportunity to respond before the record is returned to the Board for further review.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2015).



______________________________________________
Yvette R. White
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


